Citation Nr: 1201980	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-36 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from November 1958 to March 1962.  He died in November 2006.  The appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision. 

It is noted that while the Veteran was represented by the Disabled American Veterans during the course of his life, the appellant in this case has not elected to be represented in this case, as she has not submitted a VA Form 22-22 "Appointment of Veterans Service Organization as Claimant's Representative" or a VA form 21-22a "Appointment of Attorney or Agent as Claimant's Representative."  The appellant was provided information about how to obtain a representative in an attachment to a February 2007 letter, but she did not submit either of the aforementioned forms.  As such, the Board considers the appellant to be unrepresented in this case.
 

FINDINGS OF FACT

1.  The Veteran died in November 2006.

2.  The Veteran's death certificate lists the immediate causes of his death as pneumonia aspiration and respiratory failure.  Alzheimer's disease was listed as a significant condition contributing to the cause of the Veteran's death.

3.  At the time of the Veteran's death, he was only service connected for degenerative disc disease of the lumbosacral spine (back disability), which was rated at 60 percent and provided the basis for the Veteran's total disability rating based on individual unemployability (TDIU).

4.  It is not shown that a disease or injury of service origin played any role in causing or hastening the Veteran's death.


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).

Service connection may also be established if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder. 38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in November 2006.  His death certificate lists the immediate causes of his death as aspiration from pneumonia and respiratory failure.  Alzheimer's disease was listed as a significant condition contributing to the cause of the Veteran's death, but not related to the disease that actually caused death.

At the time of the Veteran's death, he was only service connected for degenerative disc disease of the lumbar spine which was rated at 60 percent, and formed the basis for the TDIU that he received from September 2002 until his death.  

The appellant essentially contends that the Veteran was bedridden for the last six years of his life on account of his service connected degenerative disc disease and that, while he had other medical problems, it was his herniated discs which were the main reason he was bedridden; and that his death was the result of being bedridden.  

However, while the appellant, as a lay person, is competent to report what comes to her through her senses, she lacks the medical training and expertise to provide a complex medical opinion as to what caused the Veteran's death or why he was bedridden.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the appellant's opinion alone is insufficient to establish that the Veteran's service connected back disability was a contributory cause of his death.
 
In support of her claim, the appellant did submit a letter from a private doctor who wrote in March 2007 that he had been treating the Veteran since February 2003.  He stated that the Veteran was bedridden due to five herniated discs which made it impossible for him to remain standing up for long periods of time.  The doctor stated that due to his bedridden condition, the Veteran developed recurrent pneumonias which led to his death by cardiorespiratory arrest.

The Board has considered this medical opinion, as well as the appellant's statements, but having reviewed the medical evidence in its entirety, the Board concludes that the doctor's opinion is simply not supported by the evidence of record and has very low probative value.  As will be discussed, numerous medical treatment records were obtained and reviewed, covering the Veteran's care from the late 1990s until his death in 2006; however, these records simply do not at any point attribute the Veteran's being bedridden to his service connected back disability; and in fact, the treatment records specifically point to a cerebral vascular accident and Alzheimer's disease as the reasons for the Veteran being bedridden, undermining the doctor's statement totally to the point that the Board finds the statement to be simply factually inaccurate.

Despite the numerous records showing that the Veteran was physically incapacitated, often to the point of being non-responsive, by his progressive Alzheimer's disease, the doctor's statement does not in any way address the Veteran's Alzheimer's disease, undermining the medical opinion.

It is unclear how the doctor reached his conclusion, but the fact that he failed to address the significant issue of Alzheimer's disease undermines the credibility and plausibility of his opinion.  Without support in the record for his assertion, the doctor's statement is no more than a bare conclusion; but, a bare conclusion, even one provided by a medical professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Beyond this, it places into question the veracity of the medical opinion (not simply the medical opinion, but the reasons behind this medical opinion and whether the doctor actually believes the statement that it was the back disability that caused the Veteran's death).

The Board will now address why the evidence of record does not support the conclusion that the Veteran's back disability was a contributing cause of his death:

Both the appellant and the private doctor acknowledge that the Veteran had numerous medical conditions, but they believe that it was ultimately his service connected back disability which resulted in his being bedridden, which then caused him to develop the illness which caused his death.  However, reviewing the medical evidence of record, it is clear that while the Veteran's back was disabling, it did not actually cause him to be bedridden.

Hundreds of pages of medical records have been obtained describing treatment of the Veteran, and they show that in the last few years of his life, his Alzheimer's disease was extremely debilitating, rendering him fully incapable of caring for his daily needs in any way.  

Having reviewed these numerous hospitalization and treatment records from the final years of his life, it is notable that there is very little mention of the Veteran's back disability at all.  Rather, the records deal primarily with health problems that arose as a result of his Alzheimer's disease, his diabetes mellitus, and his high blood pressure.

The Veteran was service connected for his back disability for a number of years, and he worked for a power company for more than 20 years before stopping in the late 1990s after an on-the-job injury.  However, while the Veteran's back condition undoubtedly caused him impairment, it was not until he was actually diagnosed with Alzheimer's disease that he became bedridden.

In April 2002, the Veteran was observed to be experiencing memory lapses where he was confused and did not recognize places.  At a September 2002 VA consultation, it was noted that the Veteran had been diagnosed with Alzheimer's disease with dementia and that it had rapidly progressed, requiring the appellant to continuously provide for all of the Veteran's physiological needs.   The Veteran was in a wheelchair at that time and was described as almost completely oblivious to his surroundings.  He did not answer questions at the interview and was silent the entire time.

The back problem was not cited. 

In December 2002, it was noted that the Veteran was bedridden with no verbal response.  In August 2003, the Veteran was brought to the emergency room with seizures at which time it was noted that he had developed Alzheimer's disease approximately 1.5 years earlier and had been bedridden for approximately a year.  At a treatment session in October 2003, the Veteran again was non-responsive.

The back problem was not cited.

In a November 2003, the Veteran was admitted to the hospital with involuntary movements and seizures.  It was stated that he was bedridden due to an old cerebral vascular accident, providing direct evidence against the appellant's claim of high probative value, as it was noted within the confines of treatment, not made in an effort to obtain VA compensation.  

A VA psychiatric examination was conducted in November 2003.  The Veteran arrived on a stretcher and was not able to communicate with the examiner, who noted that the Veteran was not in contact with reality and was unaware of the interview situation.  The Veteran was found to be completely disoriented.  The examiner stated that the Veteran was bedridden, was unable to take care of his personal hygiene, and was unable to feed himself.  It is noted that there was no mention of the Veteran's service connected back disability in the examination report; and, while the examiner did not explicitly state that the Veteran was bedridden on account of his Alzheimer's disease, by mentioning feeding and hygiene in conjunction with the Veteran's being bedridden, it created the distinct impression within the context of the record that such was the case.  

In February 2004, the Veteran was hospitalized and it was noted that he had experienced Alzheimer's disease for 2.5 years, and was bedridden 1.5 years earlier on account of the progression of his Alzheimer's disease, providing more clearly evidence against this claim. 

In May 2005, the Veteran underwent a VA examination to determine whether he met the criteria for aid and attendance.  The Veteran was noted to have had Alzheimer's disease for five years; he was also noted to have chronic arthritis, diabetes mellitus, high blood pressure, a cerebral vascular accident, a seizure disorder and cataract surgery.  He arrived for the examination by ambulance, was moved by a stretcher, and was totally bedridden and unconscious.  The Veteran needed an attendant to address his daily needs; and the Veteran was nonresponsive at the interview.  The Veteran was noted to have been bedridden for approximately four years; he was sphincter incontinent and required a diaper; and he was unable to feed himself and was fed by a gastric tube.  On examination, the Veteran was unconscious and did not follow instruction, nor respond to stimulus.  He had a hard time breathing and needed aspiration of the saliva.  The Veteran was incapable of moving by himself and all his daily living requirements were accomplished in bed.  The Veteran had ankylosis of all upper extremity joints, fingers, wrists, and forearms in flexion position and he could not move any extremities.  

In June 2005, the Veteran was hospitalized with problems of BKP from aspiration, diabetes mellitus, Alzheimer's disease, and anemia.  No mention was made of the Veteran's back disability.  In July 2005, the Veteran was noted to have "end-stage" Alzheimer's disease and chronic respiratory disease; and, again, no mention of the Veteran's back disability was made.  In July 2005, the Veteran was brought to the emergency room where it was noted that he was not conscious on account of his Alzheimer's disease.

The Veteran was hospitalized again in December 2005 for an infection at which time it was noted that he had a history of Alzheimer's disease, but again no mention of his back disability was made.  

While the Veteran was service connected for his back for a number of years, he did not become bedridden until his Alzheimer's disease manifested; and once he became bedridden, there was almost no mention of the Veteran's back disability in any of the numerous medical records.  Conversely, the Veteran's Alzheimer's disease is frequently discussed as it rendered the Veteran unable to communicate or take care of his basic needs, leaving him bedridden.  This provides compelling evidence that it was the Veteran's Alzheimer's disease, and not his service connected back disability, which caused the Veteran to be bedridden.  Such a conclusion is further bolstered by the fact that the Veteran's death certificate acknowledges that the Veteran's Alzheimer's disease was a contributory cause of death, but made no such assertion with regard to the his back disability. 

As described, the numerous treatment records make it clear that the Veteran became bedridden following the rapid progression of his Alzheimer's disease.  These records also make it clear that it was the Veteran's Alzheimer's disease that prevented him from attending to his daily needs.  The omission of the Veteran's back impairment from the vast majority of the treatment records further supports the conclusion that it was not the Veteran's back disability which caused him to be bedridden.  This conclusion is bolstered by the fact that the Veteran's Alzheimer's disease was listed as a significant factor in the Veteran's death on his death certificate, but no mention of the Veteran's back disability was made.

The Board has reviewed the private medical opinion that was submitted, but as noted the opinion fails to even address the impact of the Veteran's Alzheimer's disease, which, as described above, was clearly pervasive and disabling.  This failure significantly undermines the credibility of the private medical opinion and greatly diminishes its probative value in this case.  The doctor suggested that the Veteran's back prevented him from standing up for very long, but the doctor ignored the fact that the Veteran's Alzheimer's disease rendered him oblivious to all that was going on around him and often put him in a coma-like state.  Because the doctor's opinion is not grounded in the medical evidence, or the clear facts that even to a layperson seem apparent in this case, the Board finds its conclusion that the Veteran's back disability caused him to be bedridden to be of no weight in the ultimate resolution of this claim and the credibility of the doctor who provided this medical opinion is placed into direct question.  Not simply his medical expertise, but his credibility is at issue in light of treatment records that provide highly probative evidence against the medical opinion to the point that deception becomes an apparent factual issue.   

Essentially, the hundreds of pages of treatment records are found to be more probative than is the unsupported private medical opinion that was submitted.  The treatment records clearly show the progressive debilitation that was caused by the Veteran's Alzheimer's disease and how it rendered him unable to function on his own, such that he was bedridden.  As such, the weight of evidence is clearly against the appellant's central claim (the his back made him bedridden, causing him problems leading to his death), and her claim is therefore denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in February 2007, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  The letter failed to inform the appellant that the Veteran's only service connected disability at the time of his death was his back disability.  However, to the extent that this constituted an error on the part of VA, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial; rather, the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the appellant has not alleged that she was prejudiced in any way by VA's failure to specifically inform her that the Veteran was only service connected for his back disability.  Moreover, it is clear from the appellant's statements that she was well aware of the Veteran's service connected disability, as she specifically asserted in her initial claim for death benefits that the Veteran's service connected back condition caused him to be bedridden which caused his death, and she obtained a medical opinion of record to support her assertion.  As such, it is clear that the appellant had actual knowledge that the Veteran was only service connected for a back condition, and any error in notice is considered to be harmless and non-prejudicial. 

The letter also did not inform the appellant how disability ratings and effective dates are established; but in light of the denial of her claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As such, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has obtained hundreds of pages of private and VA treatment records, many of which VA subsequently had translated from Spanish into English.  The Veteran's death certificate was also obtained.  Additionally, the appellant was offered the opportunity to testify at a hearing before the Board, but she declined

A VA examination was not sought.  However, while the appellant argued that the Veteran's back condition was a contributory cause of his death, such a conclusory and generalized lay statement is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Moreover, the lone private medical opinion of record was thoroughly discredited by the evidence of record, such that it alone does not mandate the provision of a VA examination. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Here, the evidence of record fully addresses the requisite criteria for service connection, such that it cannot be said that there is insufficient evidence to decide the case.  Therefore, part four of the McLendon test is not met.  The credible evidence does not suggest that the Veteran's death may have been caused, or contributed to by, a service connected disability and the treatment records provide what can only be described as overwhelming evidence against the appellant's central contention in this case.  As such, the duty to provide an examination has not been triggered.

Accordingly, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the veteran's death is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


